WVN§§SH@
UNITED STATES DISTRICT COURT 1 H

SOUTHERN DISTRICT OF NEW YORK

 

_ _ _ _ _. _ __ _. _ _ ._ _ _ _. _. _ _ _ X
UNITED STATES OF AMERICA ` :
- v. - sUPERsE’DING INFoRMATIoN
2
SANG WOO, Sl l _&I"_:'_B_“?Fl-_M:*_~”"__~\
a/k/a “John Woo,” : §USTX`SKH\Y
*| r\r"!ner\vr
ll \/\L;\ix 1‘»1
Defendant' = ;HU-‘C 1 R<)NICAI,LY FH.ED
~--~-~---'~~--“~~'X |[>()L‘¢z;

l -- -__,";” "_”_”
COUNT ONE ill_>;;\j§jl§h-_)._§_]\q_\_Q _|

(Conspiracy to Violate the Foreign Corrupt Practices Act)

The United States Attorney charges:

1. From in or about March 2013 through in or about
May 2015, in the Southern District of New York and elsewhere,
SANG WOO, a/k/a “John Woo,” the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit an
offense against the United States, to wit, to violate the
Foreign Corrupt Practices Act (“FCPA”), Title l§, United States
Code, Section 78dd-2. o

2. It was a part and object of the conspiracy that
SANG WOO, a/k/a “John Woo,” the defendant, and others known and
unknown, being a domestic concern and an officer, director,

employee, agent, and shareholder of a domestic concern, and

aiding and abetting a domestic concern, would and did knowingly

 

h\

')

f

and willfully make use of the mails and means and
instrumentalities of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay, and
authorization of the payment of any money, and offer, gift,
promise to give, and authorization of the giving of anything of
value to a foreign official and to a person, while knowing that

1

all and a portion of such money and thing of value would be
offered, given, and promised, directly and indirectly, to a
foreign official, for purposes of: (i) influencing acts and
decisions of such foreign official in that foreign official's
official capacity; (ii) inducing such foreign official to do and
omit to do acts in violation of the lawful duty of such foreign
official; (iii) securing an improper advantage; and (iv)
inducing such foreign official to use that foreign official's
influence with a foreign government and instrumentalities
thereof to affect and influence acts and decisions of such
government and instrumentalities, in order to assist WOO and his
co~conspirators in obtaining and retaining business for and
with, and directing business to, WOO and his co-conspirators.
Overt Acts
3. In furtherance of the conspiracy and to effect

the illegal object thereof, the following overt acts, among

others, were committed in the Southern District of New York and

elsewhere:

a. On or about March 7, 2014, a co-conspirator
not named as a defendant herein (“CC-l”) placed a telephone call
from Manhattan, New York, to a third-party intermediary (the
“Intermediary”) to discuss the payment of bribes to a foreign
official (“Foreign Official-l”) of a country in the Middle East
(“Country-l”) in order to induce Country-l's sovereign wealth

fund (the “Fund”) to acquire a building in Hanoi, Vietnam, known

as “Landmark 72,” which was owned by CC-l's client, Keangnam
Enterprises Co., Ltd. (“Keangnam”).
b. on or about April 16, 2014, sANG wOO, a/k/a

“John Woo,” the defendant, helped CC-l obtain a $500,000 loan
from a businessman in Manhattan (the “Businessman”) for CC-l to
use as a bribe payment to Foreign Official-l to induce Foreign
Official-l to influence the Fund to acquire Landmark 72.

(Title 18, United States Code, Section 371.)

COU'NT TWO 9
(Violation of the FCPA)

The United States Attorney further charges:

4. On or about April 16, 2014, in the Southern
District of New York and elsewhere, SANG WOO, a/k/a “John Woo,”
the defendant, being a domestic concern and an officer,
director, employee, agent, and shareholder of a domestic
concern, and by aiding and abetting a domestic concern,

knowingly and willfully used and caused to be used the mails and

’l

means and instrumentalities of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay, and
authorization of the payment of money, and offer, gift, promise
to give, and authorization of the giving of anything of value to
a foreign official and to a person, while knowing that all and a
portion of such money and thing of value would be offered,
given, and promised, directly and indirectly, to a foreign
official, for purposes of: (i) influencing acts and decisions of
such foreign official in that foreign official's official
capacity; (ii) inducing such foreign official to do and omit to
do acts in violation of the lawful duty of such‘foreign
official; (iii) securing an improper advantage; and

(iv) inducing such foreign official to use that foreign
official's influence with a foreign government and
instrumentalities thereof to affect and influence acts and
decisions of such government and instrumentalities, in order to
assist WOO and his co-conspirators in obtaining and retaining
business for and with, and directing business to; WOO and his
co-conspirators, to wit, WOO caused the issuance;Of a check by
the Businessman in the amount of SSO0,000, which:was intended to

be used by CC-l to bribe Foreign Official-l, and was deposited

 

into a bank account in Manhattan and cleared through a bank in
Virginia.

(Title 15, United States Code, Section 78dd-2; and
Title 18, United States Code, Section 2)

FORFEITURE ALLEGATION

 

5. As a result of committing one or more of the FCPA
offenses alleged in Counts One and Two of this Information, SANG
WOO, a/k/a §John Woo,” the defendant, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
981(a)(1)(C), and Title 28, United States Code, Section 2461,
all property, real and personal, which constitutes or is derived

from proceeds traceable to such violations.

Substitute Asset Provision

 

6. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence; *

b. has been transferred or sold‘to, or
deposited with, a third person;

c. has been placed beyond the jurisdiction of
the Court;

d. has been substantially diminished in value;

OI`

 

e. has been commingled with o£her property
which cannot be subdivided Without difficulty;:
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendant up to the value of the above

forfeitable property.

(Title 18, United States Code, Sections 981 and 982;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

LLMM;”\
J@$ON H. KIM/f;`

Acting United States Attorney
Southern District of New York

ANDREW WE l SSMANN//)l<

Chief, Fraud Section
Criminal Division

U.S. Department of Justice

 

 

§
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK:

 

UNITED STATES OF AMERICA
_ v. _

SANG WOO,
a/k/a “John Woo,”

Defendant.

 

SUPERSEDING INFORMATION

 

Sl 16 Cr. 831 (ER)

(15 U.S.C. § 78dd-2
18 U.S.C. §§ 371 and 2.)

JOON H. KIM

 

Acting United States Attorney.

ANDREW WEISSMANN

 

Chief, Fraud Section
Criminal Division
U.S. Department of Justice.

 

 

 

